OFFICE OFTHE    A7-TORNEY GENERAL   OFTEXAS
                          AUSTIN




Air. Adam R. Johnson, Dircotor
Texaw Relief ConswlssSon
Au8tl.n#Texa8




        such em be legally eamele4 a8
        agalu8t the f~axasRelief Camm%~~dah
Rr. Admn R. Johnson, Director, page 2




              "For lack of diligence On the part of
         the payee8 or holders In not presenting
         these checks for popent or for any other
         reason, are we privileged to cancel these
         itans as an obligation against the Texas
         Relief ca!milaslon?
              *The Texas Relief Commission carries a
         liability aceaunt covering both xmpresonted
         disbursing orders and checks and has Szopound-
         ed Texas Relief Comisslon fuuds for the li-
         quldation of theoe it.em~ Aismne of tam
         ahecksordie~ingorderebrsbtenp~~t-
         edforpayn~entfWnom      thentm   yeara*th
         me exception of disbur8l.ngOrdGra aeGwl~
         to aferdollarslastDeaember,   It10 quite
         remote thataathenticdmotdmrpaymsnt    rui
         Srer’beZlade.
             We are in a stats or liqddation, a10
        money Smp~mrclaa
                       is needoilatadfinal ad$mt-
        meat or ml8 aGGount 3.m*oratiTe, mm
        iomh we 6Wl1apprec1atere~n1~chanea1%~
        opsnl0ninthepreniselc~
         rourl~tter states the qaestlmm aabatf’td Aihu-
tAooil faattshare been obtained imn you. It appearsimat
the TexBe Relisi CfRmaiasionin the a&aiuhtrat.~ of t&o 1~
prop      for the d3strlbutd.m a? relist fuuds wodld tile-
~teeaohmoi~th to therespe&ivecountiesaporfimiefrPill
fund& Thierpsdoner2*terit~&fsnniwdfheaormt.need-
d by eaoh county. Itmaldthenseadtosomeimnkinrpar-
titular eouuty the awuntofmomeyallocated     te thateaumty
to bedepositedto the emditof theTesaeRel*ef~eriop.
The f'uudoeo deposSed mare funds deci*e(Lkmm me Ale of
bondt3imm3dbytheState     forrellefpurpo~      or fur& snp-
pliedby um sederal etw-ent      for that.piwpoee,or rhieh
eomefmsbothsources~
             c
          Urittenordora were lsm~edbytheC%mais~onfor
dated msount~~to relioP elionto ntr ntembmUse.     8noh 8n
.ordercouldbeprtwmtedti     anymercbsnt foraoeeptsaae. If
oooeptedbycrm e.mhsint,he wouldtakwup    theorder,preaent
it to thG Conraissian~elocal dlabarslng officer, whe mewld
tdumdrawacheckon     thelocal bankaadin    favorotthemer-
aiantforthe   earountoi fhemerahsndirce sold to tbeelia%&
Order8 of this 43hara~terwere Issued to t&e earouutoi
Yr. Adam R. Johnson, Mrector, Page 3




$23,27&.7rj \vhiCh    ncvcr bcCn accounted Pm-. They were
                     have
either lost, never taken up by merchants, or, If any were
taken up by uercbmts they have never been presented to the
Commission for payment. All of these orders were lssucd
more than two years and nine months ago.
         Checks of the character described and amount&g      to
$3,01&.53 have never been presented for payment. These
checks were dL1 issued prior to June 1, 11)~
         You are advised that such of these orders as may
have been filled by merchants and all of said outetanding
checks are valid obligations of the State of Texas.

         Youarefurther advlaedthatour courts have bald
thatthestatemayidooke    a ltaitatlon statute as adsfen-
ins  sultbroughtagalnstit,   but that linifsrtlonmdldpot
begIn to run in the Stateta favor until pennlaeion ts me
AthadbeengrantaxL     Stanleyetal v. Sahwalbyetal (Sup.
Ct.) I9 8. 1; 2641 Uhatloy v. Patton.,31 S. V. Bo; Stata T.
Elliott, 212 S+ Ud ass, error retrueb.

           Eop%ngwe    have gl~cm~poutl~einforma+onr8quaated,
we are

                                        Y0ure wry   truly
                                      ATTORXEY OIDlIEabt
                                                      OF l%x68




BUB-MRA~PROVECJULJ 29, 1939



         ATTORNEY GEt?%.AL OP TEXAS